DETAILED ACTION
This action is a response to communication filed May 27th, 2021.
Claims 1-20 are pending in this application.  
The present application is a continuation of application no. 16/415,761 filed on May 17th, 2019, which has matured in patent no. 11,032,396.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,032,396.

 Instant Application
Patent no. 11,032,396
Claims 1, 8, and 15
Claims 1, and 11
Claims 2, 9, and 16
Claims 1, and 11
Claims 3, 10, and 17
Claims 1, and 11
Claims 4, 11, and 20
Claims 1, and 11
Claims 5, 12, and 19
Claims 1, and 11
Claims 6 and  13
Claims 1, and 11
Claims 7, 14, and 18
Claims 1, and 11


 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person having ordinary skill in the art to identify and display an issue with one or more WAN links.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinha (U.S. Patent Application Publication no. 2021/0289046).

With respect to claims 1 and 8, Sinha discloses a method comprising: 
identifying, by a device, metrics for a service (paragraph [0017], lines 10-18), the metrics generated from requests to the service communicated by a plurality of clients and responses from the service communicated to the plurality of clients (paragraph [0023], lines 3-6, periodically polling the NMDs to collect measurement data) via one or more wide area network (WAN) links selected for the service to communicate the responses (paragraph [0036], lines 1-9); 
generating, by the device, a service graph to identify, using the metrics (paragraph [0023], lines 15-21), an issue with the one or more WAN links (paragraph [0049], lines 17-23); and 
displaying, by the device, the service graph with an indicator that identifies the issue with the one or more WAN links (paragraph [0049], lines 1-17).

With respect to claims 2, 9, and 16, Sinha discloses the method of claims 1, 8, and 15, wherein the metrics are further generated from one or more application programming interface (API) calls (paragraph [0024], lines 15-18, web-based interface accessible to authorized customers or service provider) between microservices of the service caused by the client requests (paragraph [0040], application-specific optimizers), the metrics are used to identify one or more issues with one or more of the microservices (paragraph [0049], lines 17-23).

With respect to claims 3, 10, and 17, Sinha discloses the method of claims 2, 9, and 16, further comprising generating, by the device, the service graph to identify the one or more issues with at least one of the microservices of the services (paragraph [0049], lines 17-23).

With respect to claims 4 and 11, Sinha discloses the method of claims 1 and 8, wherein the requests are communicated to the service via one or more Internet service providers (ISPs) to a data center providing a plurality of servers hosting the service (paragraph [0018], lines 7-10).

With respect to claims 5, 12, and 18, Sinha discloses the method of claims 4, 11, and 15, wherein the metrics identify one or more issues with the one or more ISPs (paragraph [0018], lines 7-10).

With respect to claims 6 and 13, Sinha discloses the method of claims 5 and 12, further comprising generating, by the device, the service graph to identify the one or more issues with at least one of the one or more ISPs (paragraph [0049], lines 17-23).

With respect to claims 7, 14, and 19, Sinha discloses the method of claims 1, 8, and 15, wherein a WAN link from the one or more WAN links is selected for the service by a network device between the service and the plurality of clients (paragraph [0018], lines 1-9).

With respect to claim 15, Sinha discloses a system comprising: 
a device to receive metrics for a service (paragraph [0017], lines 10-18), wherein the service is in communication with a plurality of clients via one or more Internet service providers (ISPs) (paragraph [0018], lines 7-10) and one or more wide area network (WAN) links (paragraph [0036], lines 1-9); 
wherein the metrics are generated from requests to the service communicated by the plurality of clients via the one or more ISPs and responses from the service communicated to the plurality of clients via the one or more wide area network (WAN) links selected for the service to communicate the responses (paragraph [0023], lines 3-6, periodically polling the NMDs to collect measurement data); 
wherein the device is configured to create a service graph based at least on the metrics (paragraph [0023], lines 15-21), the metrics used to identify one or more issues with at least one of the one or more ISPs or the one or more WANs (paragraph [0049], lines 17-23); 
wherein the service graph is configured to display an indicator to identify the one or more issues based at least on the metrics (paragraph [0049], lines 1-17).

With respect to claim 20, Sinha discloses the system of claim 15, wherein the device is intermediary to the plurality of clients and one or more servers hosting the service (paragraph [0018], lines 1-9). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bahl		Pat. Pub.	2021/0019194
Kosbab		Pat. Pub.	2010/0211673
Mazzitelli	Patent no.	10,680,918
Nainar		Pat. Pub.	2020/0278892
Gampel		Patent no.	10,623,309
Qian		Pat. Pub.	2020/0295984
Wallace		Patent no.	10,795,860
Shilane		Pat. Pub.	2019/0243702
Li		Pat. Pub.	2017/0279760
Saavedra	Pat. Pub.	2018/0041390
Blair		Pat. Pub.	2017/0012870
Adams Jr	Patent no.	8,924,533
Marl		Pat. Pub.	2008/0052384
He		Pat. Pub.	2018/0248762

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/2/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457